PER CURIAM.
Appellant contends the trial court erred in finding that he has the ability to contribute to child support arrearages. At the time of the final hearing, appellant was unemployed and had been injured in an apparent industrial accident.1 He asserted that several lawsuits were pending because of the accident. Counsel for the Department of Revenue acknowledged a medical opinion to the effect that appellant could not return to work as a truck driver and that it was uncertain whether he could return to work at all, and specifically asked the court to impose a hen on any recovery appellant might obtain. Although the finding of ability to contribute in the form portion of the order could be somewhat misleading, it is clear that the court intended only to impose the requested lien, and we affirm the order as such.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.

. Contrary to appellee's apparent belief, the record does contain a transcript of the hearing at which the lien was requested and imposed.